                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF IOWA
______________________________________________________________________________

In the Matter of the Extradition of )           Number 4:21-mc-00014
                                    )
DŽEVAD PAJAZETOVIÆ.                 )          MOTION FOR RELEASE
                                    )               ON BOND
                                    )
______________________________________________________________________________

        COMES NOW Dževad Pajazetoviæ, by and through counsel, and states as follows:

        1. Mr. Pajazetoviæ is currently detained after a request for extradition by the Government of

Bosnia and Herzegovina.

        2. While bail should not ordinarily be granted in cases of foreign extradition, courts retain

the power to grant release under special circumstances. Wright v. Henkel, 190 U.S. 40, 63 (1903).

        3. “Special circumstances have been found in cases: (1) where the fugitive would lose his

entire fortune, if not permitted to finish his participation as plaintiff in a civil proceeding which was

underway at the time of his arrest; (2) where there is no appropriate facility in which to house a

juvenile fugitive; (3) where the substantial claims of the fugitive have a high probability of success;

(4) where the fugitive suffered a serious deterioration of health while incarcerated,; and (5) where

there was an unusual delay in the appeals process.” In re Extradition Sutton, 898 F. Supp. 691, 694

(E.D. Mo. 1995)(citations omitted).

        4. In this case, Mr. Pajazetoviæ is a long time resident in the Southern District with no

criminal history. He is has family and longstanding ties to the community and is neither a flight risk

or a danger to the public.

        5. As shown that the Brief in Opposition, filed on this date and the accompanying exhibits,

there is a high probability of success on the merits.
         WHEREFORE Mr. Pajazetoviæ moves for release on bond.

                                                                Respectfully submitted,



                                                                _____________________________
                                                                J. KEITH RIGG
                                                                317 Sixth Avenue, Suite 1300
                                                                Des Moines, Iowa 50309-4112
                                                                Telephone: (515) 284-7930
                                                                Email: jkrigg@dwx.com
                                                                ATTORNEY FOR DEFENDANT




                                                PROOF OF SERVICE

          The undersigned certifies that the foregoing instrument was served upon all parties to the above cause to each
of the attorneys of record at their respective addresses disclosed on the pleadings on April 27, 2021 through electronic
service via CM/ECF.



Signature:______________________________




                                                           2
